The Court:
As head of a family, the defendant, Jouillard, filed a declaration of homestead in which he estimated the value of the homestead premises at eight thousand dollars; and the contention here is, that this estimate of value, being in excess of the value of the homestead premises exempted by law from forced sale, renders his declaration ineffectual to vest in the family a homestead right.
A homestead consists of the dwelling-house in which the claimant resides and the land on which the same is situated, selected as provided by law. (§ 1237, C. C.; Gregg v. Bostwick, 33 Cal. 220; Estate of Delaney, 37 Cal. 176.) It is selected according to law whenever the claimant executes and acknowledges, as a grant of real estate is required by law to be acknowledged, and files for record a declaration containing a statement showing, (1) that the person making it is the head of a family, (2) that he is residing on the premises and claims them as a homestead, (3) a description of the premises, and (4) an estimate of their cash value. From and after the *135filing for record of such a “declaration” the premises described, in it became the homestead of the claimant, and the record of the declaration operates as notice of the selection to all the world. (Tit. 5, Chap. 2, C. C.)
In the selection of a homestead there is no statutory limitation as to quantity or value. The law simply requires that the premises selected for that purpose shall be described, and that the value of the premises shall be estimated. It is just to infer that this requirement was of a true estimate, not a false one. It was not required to be under oath; therefore by making a false statement of the value, a homestead claimant does not incur the pains and penalty of perjury. So far as legal penalties are concerned, he is left free to insert a false estimate in his declaration; but, if he prefers to state what is true on the subject, the truth of his statement should not be used against him to destroy a right, if it be founded upon a compliance with the requirements of law.
Now the estimate of the claimant in the declaration under consideration, together with the description of the premises, and the statement that he was the head of a family, and was residing on the premises which he claimed as his homestead, constituted the essential elements of the declaration required by the homestead law to indicate his selection. The declaration itself was made strictly according to the formalities prescribed. In every particular the provisions of Sections 1262, 1263, Chapter 2, of the Homestead Law, were complied with. Having been strictly complied with, how can it be held that a declaration made according to the forms of law, is void under the law ? Certainly there are no words in the sections referred to which make the legal acts of a homestead claimant issue in such a result. If there were, the provisions of those sections would be involved in absurdity—a thing which the Legislature could not have intended.
It is claimed, however, that such a result arises out of Section 1260, Chapter I. of the law by which it is declared that “Homesteads may be selected and claimed: 1, of not exceeding five thousand dollars in value by any head of a family.” If this is to be regarded as such implication, it would prove too much. It would prove that the right could not attach under the statute, if the place declared on was of more than *136five thousand dollars in value, whatever might be stated as the estimate of value of the parcel described in the declaration. Certainly the statute meant nothing of this kind. Again, such implication can not exist, for the reason that the word “value ” is used in Section 1260, and the language in Section 1263 is “ estimate of value.” The right of exemption is made to depend on the actual value, not on the declarant’s estimate of value; on an actual existing reality, not on the fallible or mistaken opinion of the declarant of what that real value may be. In Section 1260, the law speaks of something certain; in Section 1263, of something existing in the mind of a person, of which certainty can not assuredly be predicated; for nothing is more uncertain or more variable than an estimate of value.
The Section (1260) ought not to be held to change the meaning of Section 1263, if the provisions of the two sections can be harmonized. These provisions can be brought into harmony so as to exclude any prohibitory effect in the latter section over the former by the fact that they refer to different things, one to value in the opinion of other persons, and the other to an estimate of value in the opinion of the declarant. If one portion of a statute is held to affect and change another, there must be a conflict in the controlling clause over that which it controls. And if there is no conflict here, no alteration can be allowed in one by the other. If there is a conflict and one changes the other section, why not as well hold that Section 1263 changes the meaning of Section 1260? If it is so held, the prohibition by implication ceases to exist. Besides, the question is pertinent here, who made Section 1260 the master of 1263 ? Who invested the former with dominion over the latter ? They emanate from a common source of power, and that common source has not invested the former section with any such control. But this common parent has furnished the means of controlling this strife, for where there is a conflict between the two sections the difficulty must be solved by the canon prescribed in the Political Code, for the construction of all Codes.
By Section 4482 of that Code it is provided: “If the provisions of any chapter conflict with or contravene the provisions of another chapter of the same title, the provisions of *137each chapter must prevail as to all matters and questions arising out of the subject-matter of such chapter.” The broad language here used, “ all matters and questions arising out of,” etc., can not fail to strike the attention on a mere perusal of the section. And by Section 4484 of the same Code a like rule of construction is given for determining conflicting provisions found in different sections of the same chapter or article of the Codes; that is to say, the provisions of the section last in numerical order must prevail, unless such construction be inconsistent with the general meaning of such chapter or article.
Proceeding from these canons of construction, we arrive at the conclusion that there is no inconsistency or incongruity between the sections of the homestead law which we have been considering. For Section 1260 has its place in Chapter I., Title v. of Part iv., Division Second, of the Civil Code, and Sections 1262 and 1263 have places in Chapter II. of the same title. Both chapters have relation to the same general subject-matter, namely, the homestead. But the first chapter contains general provisions which relate to the persons entitled to select homesteads, the property from which homesteads may be carved, the exemption of portions of homesteads from forced sale, the mode and manner in which they may be alienated, incumbered, or abandoned, and the remedies by which they may be subjected to the claims of execution creditors. On the other hand, the second chapter relates to the mode of the selection of the homestead, the form of the declaration by which its selection shall be made, its recordation, and the tenure by which the homestead, when selected, shall be held. The two sections of this chapter, therefore, relate wholly to the selection of the homestead. But Section 1260 of the first chapter relates to the selection and something more—it declares that the head of a family shall be entitled to select and claim, a homestead not exceeding in value five thousand dollars. By this language a different meaning is expressed, and a different subject referred to, from the meaning expressed and the subject referred to in the two sections of the second chapter. And assuming that a conflict exists between the sections or the chapters in which they are contained, each chapter must, according to *138the rules of construction in hand, be read by itself. So read and applied to the declaration of homestead before us, the declaration, appearing to have been made and filed in strict conformity with the provisions of Chapter II, assured to the declarant a homestead right to the premises described in his declaration. But his right in the premises was limited and defined by Section 12G0 of Chapter I. Of those premises he could only claim and hold as against his creditors to the extent of five thousand dollars in value. Beyond that value, the premises were subject to the claims of execution creditors ; the provision of Section 1260 was therefore subservient to the higher object of the entire title, namely, the protection by law of the homestead; and there is no inconsistency between the two chapters.
It can not be denied that the entire legislation comprehended by the two chapters referred to was had for the purpose of carrying into effect the provisions of the Constitution expressed in Section 15, Article xi. of the Constitution of 1849, and Section 1, Article xvii. of the Constitution of 1879, whereby the Legislature was commanded to “ protect by law from forced sale a certain portion of the homestead and other property of all heads of families.” Exemption of a portion of the homestead premises from forced sale was therefore the special subject-matter and object of Section 1260, Chapter I of the homestead law. The entire property in such premises belonged to the owner; the title to it was vested in him; no legislation could divest him of it, and the premises were subject to the claims of his creditors, except so much of them as were exempted by law. But this exemption is not an attribute of the homestead—it is only an incident. In fact, the homestead premises may exceed the value limit of the exemption; but the excess in value does not invalidate the selection, if it is otherwise valid under the provisions of Sections 1262,1263, supra. The excess, though used.in fact as homestead, is always subject to the claims of the creditors of the owner, and the law has provided ample remedies for the enforcement of such claims. (§§ 1245-1259, Chapter I, supra.)
In its inception, then, or thereafter, the substance of a homestead is a parcel of land on which the family reside. It *139is constituted by the attributes of residence and selection according to law. When these things exist so as to express its essence, the homestead becomes an estate in the premises selected exempted by law from forced sale. The premises may be of greater or less value than the interest in them exempted .by law. If less it may increase; but increase in value over the exemption only works diminution in quantity of the homestead. The excess in value, though it may be homestead, in fact, is not the interest in the premises which is exempted from execution. It is, as part of the homestead, subject to the jus disponendi of the owner and the claims of his creditors. And where the excess is shown by the estimation of value at the time of the selection, or by the increase of value after selection, there is no evasion of statutory requirements. In either case the rights of creditors are secured, and the rights of no one are interfered with.
Judgment affirmed.
Myrick and McKinstry, JJ., dissented.